Exhibit 10.5 WARRANTHOLDER RIGHTS AGREEMENT by and among MONACO COACH CORPORATION, KAY TOOLSON and ABLECO HOLDING LLC Dated as of November 6, 2008 TABLE OF CONTENTS ARTICLE I ISSUANCE AND FORM OF WARRANTS SECTION 1.01 Issuance of Warrant SECTION 1.02 Form of Warrant ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY SECTION 2.01 Organization and Qualification SECTION 2.02 Authority Relative to This Agreement SECTION 2.03 No Conflict SECTION 2.04 Capitalization SECTION 2.05 Sarbanes-Oxley Act SECTION 2.06 Internal Accounting and Disclosure Controls SECTION 2.07 SEC Documents; Financial Statements SECTION 2.08Acknowledgement Regarding Warrantholder's Trading Activity SECTION 2.09 No Integrated Offering SECTION 2.10 Dilutive Effect SECTION 2.11 Issuance of Warrant and Warrant Shares SECTION 2.12 Form S-3 Eligibility SECTION 2.13 Shell Company Status SECTION 2.14 Disclosure ARTICLE III REPRESENTATIONS AND WARRANTIESOF THE STOCKHOLDER SECTION 3.01 Authority Relative to This Agreement SECTION 3.02 No Conflict ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE WARRANTHOLDER SECTION 4.01 Organization Table of Contents SECTION 4.02 Authority Relative to This Agreement SECTION 4.03 No Conflict SECTION 4.04 Accredited Investor SECTION 4.05 No Sale or Distribution ARTICLE V TRANSFER RIGHTS AND RESTRICTIONS SECTION 5.01 General Restrictions SECTION 5.02 Tag-Along Right SECTION 5.03 Pledge of Securities ARTICLE VI REGISTER SECTION 6.01 Register ARTICLE VII CORPORATE GOVERNANCE SECTION 7.01 Board Observation ARTICLE VIII MISCELLANEOUS SECTION 8.01 Further Assurances SECTION 8.02 Disclosure of Transactions and Other Material Information SECTION 8.03 Variable Securities; Dilutive Issuances SECTION 8.04 Additional Issuances of Securities SECTION 8.05 Specific Performance SECTION 8.06 Entire Agreement SECTION 8.07 Amendments and Waivers SECTION 8.08 Severability SECTION 8.09 Governing Law; Jurisdiction; Jury Trial SECTION 8.10 Successors and Assigns SECTION 8.11 Counterparts SECTION 8.12 Descriptive Headings, Etc Table of Contents SECTION 8.13 Termination SECTION 8.14 Notices Table of Contents WARRANTHOLDER RIGHTS AGREEMENT WARRANTHOLDER RIGHTS AGREEMENT, dated as of November 6, 2008 (this "Agreement"), by and between MONACO COACH CORPORATION, a company incorporated under the laws of the State of Delaware (the "Company"), Kay Toolson (the "Stockholder") and Ableco Holding LLC, a company incorporated under the laws of the State of Delaware (the "Warrantholder", such definition to include any and all of its assignees and transferees).Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned such terms in the Financing Agreement (as defined below). WHEREAS, simultaneously herewith, the Company and certain of its Subsidiaries (each a "Borrower" and collectively, the "Borrowers"), and the lenders from time to time party thereto (collectively, the "Lenders") have entered into a Financing Agreement, dated as of November 6, 2008 (such Agreement, as amended or otherwise modified from time to time, the "Financing Agreement"); WHEREAS, in order to induce the Lenders to enter into the Financing Agreement, the Company is issuing and delivering to the Warrantholder or its nominees or assigns a warrant (as amended or otherwise modified from time to time, the "Warrant", and together with any warrants issued in substitution therefor or replacement thereof in accordance with the terms thereof, the "Warrants") to purchase 1,000,000 shares of common stock, par value US$.01 per share, of the Company (the "Common Stock"; the shares of Common Stock issued or issuable upon exercise of the Warrants are hereinafter referred to as the "Warrant Shares", and together with the Warrants, the "Securities") as of the date or dates such Warrant is exercised, subject to the terms, conditions and adjustments set forth in the Warrant; and WHEREAS, in order to induce the Lenders to enter into the Financing Agreement, the Company does hereby agree to enter into this Agreement pursuant to which the Company shall provide certain rights and restrictions on the transfer of shares of Common Stock of the Company. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements contained herein, and intending to be legally bound hereby, the parties hereto hereby agree as follows: ARTICLE I ISSUANCE AND FORM OF WARRANTS SECTION 1.01Issuance of Warrant.The Company, for good and valuable consideration, hereby agrees to issue to the Warrantholder on the date hereof or such other date as mutually agreed among the parties hereto a Warrant entitling such Warrantholder to purchase from the Company the shares of Common Stock of the Company in accordance with the terms of the Warrant. Table of Contents SECTION 1.02Form of Warrant.The certificate evidencing the Warrant to be delivered pursuant to this Agreement shall be in the form attached hereto as Exhibit A and shall be in registered form only.The Warrants shall be subject to the terms and conditions set forth therein and in this Agreement. ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Company hereby represents and warrants to the Warrantholder as to itself, as follows: SECTION 2.01Organization and Qualification.The Company is duly organized and validly existing in good standing under the laws of the State of Delaware, and has the requisite power and authority to own its properties and to carry on its business as now being conducted.The Company is duly qualified as a foreign entity to do business and is in good standing in every jurisdiction in which its ownership of property or the nature of the business conducted by it makes such qualification necessary, except to the extent that the failure to be so qualified or be in good standing could not reasonably be expected to have a material adverse effect on the operations, business, liabilities, assets, properties, or condition (financial or otherwise) of the Company (a "Material Adverse Effect"). SECTION 2.02Authority Relative to This Agreement.The Company has all necessary power and authority to execute and deliver this Agreement, to perform its obligations hereunder and to consummate the transactions contemplated hereby.This Agreement has been duly executed and delivered by the Company and constitutes a legal, valid and binding obligation of the Company, enforceable against the Company in accordance with its terms, except as such enforceability may be limited by general principles of equity (regardless of whether enforcement is sought in equity or law) or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or other laws relating to, or affecting generally, the enforcement of creditors' rights and remedies. SECTION 2.03No Conflict. (a)The execution and delivery of this Agreement by the Company do not, and the performance of this Agreement by the Company does not and shall not, (i) conflict with or violate any federal, state or local law, statute, ordinance, rule, regulation, order, judgment or decree applicable to the Company (including, without limitation, the rules and regulations of The New York Stock Exchange (the "Principal Market")) or by which any property or assets of the Company is bound or affected or (ii) conflict with, or constitute a default in any respect under any agreement, indenture or instrument to which the Company is a party, except in each case above as could not reasonably be expected to have a Material Adverse Effect. 2 Table of Contents (b)The execution and delivery of this Agreement by the Company does not, and the performance of this Agreement by the Company does not and shall not, require any consent, approval, authorization or permit of, or filing with or notification to, any governmental entity, except (i) as may be required under the Securities Act and the rules and regulations promulgated thereunder in connection with the registration of the Warrant Shares issuable upon conversion of the Warrant pursuant to the Registration Rights Agreement, (ii) as otherwise contemplated by the Transaction Documents (as defined below), or (iii) as may be required under the state securities or blue sky laws of any jurisdiction in connection with the purchase and distribution of the Warrant and Warrant Shares and any such other approvals as have been obtained. SECTION 2.04Capitalization.On the Effective Date (as defined in the Financing Agreement), after giving effect to the transactions contemplated by the Transaction Documents to occur on the Effective Date, the authorized Equity Interests (as defined in the Financing Agreement) of the Company are as set forth on Schedule 6.01(e) to the Disclosure Schedule of the Financing Agreement.All of the issued and outstanding shares of Equity Interests of the Company have been validly issued and are fully paid and nonassessable, and the holders thereof are not entitled to any preemptive, first refusal or other similar rights.As of the Effective Date, a sufficient number of shares of Common Stock has been reserved for issuance in connection with the exercise of the Warrants and 1,300,000 shares of Common Stock have been reserved for issuance under the terms of the Monaco Coach
